Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/24/2021 has been entered.

Status of the application
3.    	Claims 1 -2, 5-7, 9-13, and 15-32 are pending in this application.
Claims 15-19, 27-32 have been withdrawn.
Claim 1 has been amended.
Claims 1-2, 5-7, 9-13, and 20-26 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1, 2, 5, 6, 7, 9, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Soerensen et al. US 2005/0037109  in view of Maeda et al. US 2007/0077333 in view of Cruz Serna et al. US 2012/0258236.

8.   	 Amended, Claim 1 recites
(a)    the composition is prepared from poultry parts;
(b)    it contains more than 80% (w/w) of soluble protein and less than 2% (w/w) fat
(c)    it contains tryptophan that is present in said soluble protein at a percentage of greater than 0.6% by weight of total amino acids in said soluble protein,
(d)    it contains hydroxyproline which is present in said soluble protein at
a percentage of less than 3% by weight of total amino acids in said soluble protein; and
(e)    it contains amino acids having an amino acid profile that scores at least 90 Protein Digestibility Corrected Amino Acid Score (PDCAAS).

9.    	Regarding claims 1, 5, 9, Soerensen et al. is used to address that hydrolyzed protein is water soluble form as claimed in claimed invention. Soerensen et al. discloses that carcass from boned chicken can be hydrolyzed (at least in Examples 2 [0158], and example 1, and hydrolysis condition can make at least 70% water soluble protein (at least in claim 29). Soerensen et al. also discloses that at least 70% water soluble protein fraction can be separated from other contaminants like fats and water insoluble protein and it can be from carcass of chicken  (at least in [0156],[0158] and in claims 31 , 75,80 of Soerensen et al.) 

Maede et al. discloses that the chicken breast contains 92% muscular protein and 8% structural protein ([0008] Tables 1, 2, 4) while muscular protein with actin and myoglobin parts contain tryptophan 2.0 and 2.3% respectively without hydroxyproline and structural protein with collagen and elastin contain 12.8% and 1.6% hydroxyproline (oxyproline) respectively without tryptophan (Table 4) and bone is structural protein ([0035]). Therefore, if one of ordinary skill in the art would use the teaching of Maede et al. to start the starting raw material e.g. boneless chicken meat/breast would have tryptophan and no /minimal hydroxyproline content in the hydrolyzed chicken breast to meet claim 1 (c) and (d).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the teaching of more than 70% water soluble hydrolysis of poultry product of Soerensen et al. by including the teaching of Maede et al. to select starting raw poultry material free from (without) any structural protein and muscle protein from e.g. deboned chicken also in order to have the benefits of having tryptophan and no/minimal hydroxyproline in the final hydrolysate in order to achieve the quality protein based on the amino acid score value requirement for PDCAAS protein with the specific amino acids including tryptophan (0.7%) and without hydroxyproline according to the FAO/WHO guidelines to meet the FDA approval product ([0006]) from the disclosed guideline from National Institute of Science 1 and claim 5.
Therefore, Soerensen et al. after modified by Maede et al. would not include “structural protein” part as starting material in order have the final hydrolyzed product free from hydroxyproline content and with the tryptophan amino acid containing final product.
Regarding tryptophan content, we should consider the at least 70% hydrolysis as disclosed by Soerensen et al (at least in [0156]-[0158] and  Examples 1, 2 and claims 29 of  Soerensen et al.). Maede et al. is used as secondary prior art just to teach which part of the meat is to be considered in order to enrich with tryptophan and least or no hydroxyproline containing quality meat, it is understood that the at least 70% hydrolyzed protein as disclosed by Soerensen et al. would meet claimed amount of tryptophan because at least 80% hydrolyzed muscular protein of Soerensen et al. having about 2% + 2.3% actin + myoglobin as disclosed by Maede et al. (in Table 4 of Maede et al.) would provide about 3.2% (at least 70% x 4.3 % tryptophan = at least  3.12 % tryptophan content with respect to total hydrolyzed soluble protein.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Soerensen et al. by including the teaching of Maede et al. in order to have the disclosed amounts of tryptophan in at least 70% soluble chicken hydrolyzate protein product in order to have the benefits of having high nutritional value protein product (high tryptophan) according to the FAO/WHO guidelines to meet the FDA approval product ([0006]) from the disclosed guideline from National Institute of Science 2002 for the amino acid amounts profile as taught by Cruz 
Additionally, regarding the PDCAAS value of claim 1 (e ), the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430,
433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

10. 	Regarding claim 2, claim 2 recites “99% of the protein”, can be interpreted as water soluble protein fraction has 100% soluble protein.
It is to be noted that Soerensen et al. discloses at least 70% water soluble protein product (at least in Examples 2 [0158], and example 1, and hydrolysis condition can make at least 70% water soluble protein (at least in claim 29) which can read on 99% (w/w) of the protein soluble in water as claimed in claim 2. 

 Soerensen et al. also discloses that at least 70% water soluble protein fraction can be separated from other contaminants like fats and water insoluble protein and it can be from carcass of chicken  (at least in [0156],[0158] and in claims 31 , 75,80 of Soerensen 
It is also considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of hydrolysis and tryptophan content in Soerensen et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amounts of hydrolysis and amount of tryptophan with good nutritional quality (High tryptophan to meet FAO/WHO quality status). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.    Regarding the “PER test performed on rats”, as claimed in claims 6, 7, applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ430, 433 (CCPA 1977). It is also to be noted, “Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties in separable. It is also to be noted that the Office is not equipped to manufacture prior art 
12.	 Regarding claims 23-26, however, the recitation in the claims 23-26 that the composition is used as a prebiotic supplement, or as a component of a prebiotic supplement or to alter or to maintain a gut microbiome of a mammal or to achieve or maintain a balance of bacterial species in the intestinal track of a mammal or serving at least one claimed function is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, and then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a manipulative difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. 
Given that Sorensen et al. discloses 80% or more hydrolyzed protein (at least in Examples 2, 1 and claim 29 of Soerensen et al.) having disclosed tryptophan with minimal hydroxyproline in the soluble protein with the modification by Maeda et al. to perform hydrolysis of chicken muscle protein ( [0008], Tables 1,2,4) as presently claimed and as discussed in detail above, it is clear that the water soluble poultry protein isolate with a high nutritional value of  Sorensen et al. and Maeda et al. would be .


13.    Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Soerensen et al. US 2005/0037109 in view of Maeda et al. US 2007/0077333 as applied to claim 1 and further  in view of Kelleher et al. US 2012/0171345.

14. 	Regarding claims 10-12, Soerensen et al. discloses that carcass from boned chicken can be hydrolyzed (at least in Examples 2 and 1, and hydrolysis condition can make at least 70% water soluble protein (at least in claim 29). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the teaching of Soerensen et al. by including the teaching of Soerensen et al. to make enzymatically hydrolyzed protein product as more than 80% hydrolyzed poultry product is water soluble hydrolyzed protein product (at least in Examples 2, 1 and claims 1,  29 of Soerensen et al.). It is to be noted that both the Eckmeyer et al. and Sorensen et al. disclose enzymatically hydrolyzed chicken meat and therefore they are combinable. 

Kelleher et al. discloses to address “the method of evaluating soluble protein from poultry animal e.g. deboned chicken ([0016], [0018]) with respect to PER greater than 2.5, essential amino acid 33% or higher and less than 10% fat in the final protein product ([0007]). Therefore, this evaluation method is applicable to enzymatically hydrolyzed chicken meat of Soerensen et al. also. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Soerensen et al. to include the teaching of Kelleher et al. having soluble protein fraction with the PER value “25% higher than enzyme untreated one” as claimed in claim 10. It is also to be noted that the disclosed PER value containing soluble protein would have inherently “higher digestibility scores” and “higher DIAAS score” in the enzyme treated group compared to without using enzyme" as claimed in claims 11, 12 in order to provide the soluble chicken meat in a form that is easy to further manipulate into a food product as soluble chicken broth product.


15.    Regarding claims 10-12, it is also to be noted that the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant
is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 

16.    Claims 13, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable  Soerensen et al. US 2005/0037109  in view of Maeda et al. US 2007/0077333 and in view of Cruz Serna et al. US 2012/0258236 as applied to claim 1 and further in view of Sathivel US 2009/0238930.

17.    Regarding claims 13, 20-22, Soerensen et al. ,  Maede et al. and in view of Cruz Serna et al. are silent about (i) flavorings (ii) food or beverage composition (iii) dietary supplement.
Sathivel et al. discloses that the flavorings can be included in the protein composition ([0026], [0027], [0058]-[0060]) to meet claim 13.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Soerensen et al. in view of Maede et al. and in view of Cruz Serna et al. with the teaching of Sathievel et al. to incorporate flavorings in order to have a flavored protein hydrolysate composition.
Sathivel discloses that the high quality protein product can be used as food supplement ([0030], [0093], and [0094]) to meet claims 20-22.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify further modified Soerensen et al. .

18.    Claims 1, 2, 5, 6, 7, 9, 10-12, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher et al. US 2012/0171345 in view of Maede et al. US 2007/0077333 and in view of Cruz Serna et al. US 2012/0258236.

19.    Regarding claims 1, 2, 5, 9 Kelleher et al. discloses the isolation of soluble protein from poultry animal e.g. deboned chicken ([0016], [0018]) to make high yield, e.g. more than 80% protein product (at least last five lines of [0023] , and [0018] e.g. “complete solubilization” and optionally acid can be added to make complete solubilization) separated from fat (Abstract, [0002]) having PER greater than 2.5, essential amino acid 33% or higher and less than 10% fat in the final protein product. The complete solubilization reads on claim 2.
However, Kelleher et al. is silent about claim 1 (c) and (d) i.e. tryptophan and hydroxyproline content in the hydrolyzed product as claimed in the amended claim 1.
Regarding the amended claim 1 (c ) and (d) i.e. tryptophan and hydroxyproline content in the hydrolyzed product as claimed in the Maede et al. discloses that the chicken breast contains 92% muscular protein and 8% structural protein ([0008] Tables 1,2, 4) while muscular protein with actin and myoglobin parts contain tryptophan 2.0 and 2.3% respectively without hydroxyproline and structural protein with collagen and elastin 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the teaching of more than 80% hydrolysis of poultry product of Keller et al. (at least last five lines of [0023]) by including the teaching of Maede et al. to select starting raw poultry material free from (without) any structural protein and muscle protein from e.g. deboned chicken also in order to have the benefits of having tryptophan and no/minimal hydroxyproline in the final hydrolysate in order to achieve the quality protein based on the amino acid score value requirement for PDCAAS protein with the specific amino acids including tryptophan (0.7%) and without hydroxyproline according to the FAO/WHO guidelines to meet the FDA approval product ([0006]) from the disclosed guideline from National Institute of Science 2002 for the amino acid amounts profile as taught by Cruz Serna et al. (Table 3, [0024]) and ([0006], [0007], [0008], [0024], [0025]) to meet amended claim 1 and claim 5.
Therefore, modified Kelleher et al. after modified by Maede et al. would not include “structural protein” part as starting material in order have the final hydrolyzed product free from hydroxyproline content and with the tryptophan amino acid containing final product.


20.    Regarding the “PER test performed on rats”, as claimed in claims 6, 7, applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ430, 433 (CCPA 1977). It is also to be noted, “Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties in separable. It is also to be noted that the Office is not equipped to manufacture prior art products and test them for patentability. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of 

21.	Regarding claims 10-12, Kelleher et al. discloses to address “the method of evaluating soluble protein from poultry animal e.g. deboned chicken ([0016], [0018]) with respect to PER greater than 2.5, essential amino acid 33% or higher and less than 10% fat in the final protein product ([0007]). 
It is also to be noted that the disclosed PER value containing soluble protein would have inherently “higher digestibility scores” and “higher DIAAS score” in the enzyme treated group compared to without using enzyme" as claimed in claim 11, 12 in order to provide the soluble chicken meat in a form that is easy to further manipulate into a food product as soluble chicken broth product.

22.    Regarding claims 10-12, it is also to be noted that the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant
is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


It is the examiner’s position that the intended use recited in the present claims does not result in a manipulative difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. 
Given that Kelleher et al. also discloses that the protein hydrolyzates are obtained by suitable hydrolysis method to obtain high quality protein having disclosed tryptophan with minimal hydroxyproline in the soluble protein with the modification by Maeda et al. to perform hydrolysis of chicken muscle protein ( [0008], Tables 1,2,4) as presently claimed and as discussed in detail above, it is clear that the water soluble poultry protein isolate with a high nutritional value of  Kelleher et al. in view of Maede et al.  would be capable of performing the intended use, i.e. can be used as a prebiotic supplement, or as a component of a prebiotic supplement or to alter or to maintain a gut microbiome of a mammal or to achieve or maintain a balance of bacterial species in the .


24.    Claims 13, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher et al. US 2012/0171345 in view of Maede et al. US 2007/0077333 in and in view of Cruz Serna et al. US 2012/0258236 as applied to claim 1 and further in view of Sathivel US 2009/0238930.

25.    Regarding claims 13, 20-22, Kelleher et al.  in view of Maede et al. US  and in view of Cruz Serna et al. are silent about (i) flavorings (ii) food or beverage composition (iii) dietary supplement.
Sathivel et al. discloses that the flavorings can be included in the protein composition ([0026], [0027], [0058]-[0060]) to meet claim 13.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Soerensen et al. in view of Maede et al. and in view of Cruz Serna et al. with the teaching of Sathievel et al. to incorporate flavorings in order to have a flavored protein hydrolysate composition.
Sathivel discloses that the high quality protein product can be used as food supplement ([0030], [0093], and [0094]) to meet claims 20-22.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify further modified Kelleher et al. with the teaching 

Response to arguments
26.	Applicants argued on page 6 last paragraph (bold) that
“ The cited references did not teach that the composition contains more than 80% (w/w) of poultry protein and the more than 80% (w/w) of poultry protein contains more than 80% of proteins that are soluble in water.”
In response, it is to be noted that as examiner did not use Eckmayer et al. as primary prior art, therefore, the arguments in relation to Exkmayer et al. is considered as moot.   Examiner used another primary prior art by Sorensen et al. to address this claim limitation and discussed in detail above.
Regarding another primary prior art by Kelleher et al., Kelleher et al. has disclosed the isolation of soluble protein from poultry animal e.g. deboned chicken ([0016], [0018]) to make high yield, e.g. more than 80% protein product (at least last five lines of [0023] , and [0018] e.g. “complete solubilization”) separated from fat (Abstract, [0002]) having PER greater than 2.5, essential amino acid 33% or higher and less than 10% fat in the final protein product. Therefore, “complete solubilization” of protein product reads on water soluble protein. Therefore, Kelleher et al. is maintained as another primary prior art to make another set of rejection. 

Conclusion
27. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792